 



Exhibit 10.3

MONEYGRAM INTERNATIONAL, INC.
2004 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
As Amended                     

     Shares of Restricted Stock are hereby awarded by MoneyGram International,
Inc. (Corporation), a                     corporation, effective                
   , to                     (Employee) in accordance with the following terms
and conditions:

     1. Share Award. The Corporation hereby awards the Employee                
    Shares (Shares) of Common Stock, par value $0.01 per share (Common Stock) of
the Corporation pursuant to the MoneyGram International, Inc. 2004 Omnibus
Incentive Plan (Plan), and upon the terms and conditions, and subject to the
restrictions therein and hereinafter set forth.

     2. Restrictions on Transfer and Restriction Period. During the period
commencing on the effective date hereof (Commencement Date) and terminating 3
years thereafter (Restriction Period), the Shares may not be sold, assigned,
transferred, pledged, or otherwise encumbered by the Employee, except as
hereinafter provided. The Restriction Period shall lapse and full ownership of
Shares will vest at the end of the Restriction Period, subject to forfeiture
pursuant to paragraph 3.

The Board of Directors (Board) shall have the authority, in its discretion, to
accelerate the time at which any or all of the restrictions shall lapse with
respect to any Shares, prior to the expiration of the Restriction Period with
respect thereto, or to remove any or all of such restrictions, whenever the
Board may determine that such action is appropriate by reason of change in
applicable tax or other law, or other change in circumstances.

     3. Forfeiture and Repayment Provisions.

          (a) Termination of Employment. Except as provided in this paragraph 3
and in paragraph 8 below or as otherwise may be determined by the Board, if the
Employee ceases to be an Employee of the Corporation or any of its Affiliates
(as defined in the Plan) for any reason, all Shares which at the time of such
termination of employment are subject to the restrictions imposed by paragraph 2
above shall upon such termination of employment be forfeited and returned to the
Corporation. Except as otherwise specifically determined by the Human Resources
Committee in its absolute discretion on a case by case basis, if the Employee is
terminated by the Corporation or any of its Affiliates for any reason (other
than for Cause, as defined in the Plan, or for failure to meet performance
expectations, as determined by the Chief Executive Officer of the Corporation),
or if the Employee ceases to be an employee of the Corporation or any of its
Affiliates by reason of death or total or partial disability, full ownership of
the Shares will occur to the extent not previously earned, upon lapse of the
Restriction Period as set forth in paragraph 2. If the Employee ceases to be an
employee of the Corporation or any of its Affiliates by reason of normal or
early retirement, full ownership of the Shares will occur upon lapse of the
Restriction Period as set forth in paragraph 2 and dividends will be paid
through such period, in each case on a pro-rata basis, calculated based on the
percentage of time such Employee was employed by the Corporation or any of its
Affiliates from the Commencement Date through the date the Employee ceases to be
an employee of the Corporation or any of its Affiliates.

          (b) Non-Compete. Unless a Change of Control (as defined in the Plan)
shall have occurred after the date hereof:

(RS)1



--------------------------------------------------------------------------------



 



               (i) In order to better protect the goodwill of the Corporation
and its Affiliates and to prevent the disclosure of the Corporation’s or its
Affiliates’ trade secrets and confidential information and thereby help insure
the long-term success of the business, Employee, without prior written consent
of the Corporation, will not engage in any activity or provide any services,
whether as a director, manager, supervisor, employee, adviser, agent,
consultant, owner of more than five (5) percent of any enterprise or otherwise,
for a period of two (2) years following the date of Employee’s termination of
employment with the Corporation or any of its Affiliates, in connection with the
manufacture, development, advertising, promotion, design, or sale of any service
or product which is the same as or similar to or competitive with any services
or products of the Corporation or its Affiliates (including both existing
services or products as well as services or products known to the Employee, as a
consequence of Employee’s employment with the Corporation or one of its
Affiliates, to be in development):

                    (1) with respect to which Employee’s work has been directly
concerned at any time during the two (2) years preceding termination of
employment with the Corporation or one of its Affiliates, or

                    (2) with respect to which during that period of time
Employee, as a consequence of Employee’s job performance and duties, acquired
knowledge of trade secrets or other confidential information of the Corporation
or its Affiliates.

               (ii) For purposes of the provisions of paragraph 3(b), it shall
be conclusively presumed that Employee has knowledge of information he or she
was directly exposed to through actual receipt or review of memos or documents
containing such information, or through actual attendance at meetings at which
such information was discussed or disclosed.

               (iii) All Shares subject to the restrictions imposed by paragraph
2 above shall be forfeited and returned to the Corporation, if Employee engages
in any conduct agreed to be avoided pursuant to the provisions of paragraph 3(b)
at any time within two (2) years following the date of Employee’s termination of
employment with the Corporation or any of its Affiliates.

               (iv) If, at any time within two (2) years following the date of
Employee’s termination of employment with the Corporation or any of its
Affiliates, Employee engages in any conduct agreed to be avoided pursuant to the
provisions of paragraph 3(b), then all consideration (without regard to tax
effects) received directly or indirectly by Employee from the sale or other
disposition of all Shares which vest during the two (2) year period prior to
Employee’s termination from employment shall be paid by Employee to the
Corporation, or such Shares shall be returned to the Corporation. Employee
consents to the deduction from any amounts the Corporation or any of its
Affiliates owes to Employee to the extent of the amounts Employee owes the
Corporation hereunder.

          (c) Misconduct. Unless a Change of Control shall have occurred after
the date hereof:

               (i) All consideration (without regard to tax effects) received
directly or indirectly by Employee from the sale or other disposition of the
Shares shall be paid by Employee to the Corporation or such Shares shall be
returned to the Corporation, if the Corporation reasonably determines that
during Employee’s employment with the Corporation or any of its Affiliates:

(RS)2



--------------------------------------------------------------------------------



 



                    (1) Employee knowingly participated in misconduct that
causes a misstatement of the financial statements of MoneyGram International,
Inc. or any of its Affiliates or misconduct which represents a material
violation of any code of ethics of the Corporation applicable to Employee or of
the                     compliance program or similar program of the
Corporation; or

                    (2) Employee was aware of and failed to report, as required
by any code of ethics of the Corporation applicable to Employee or by the      
              compliance program or similar program of the Corporation,
misconduct that causes a misstatement of the financial statements of MoneyGram
International, Inc. or any of its Affiliates or misconduct which represents a
material knowing violation of any code of ethics of the Corporation applicable
to Employee or of the                     compliance program or similar program
of the Corporation.

               (ii) Employee consents to the deduction from any amounts the
Corporation or any of its Affiliates owes to Employee to the extent of the
amounts Employee owes the Corporation under this paragraph 3(c).

          (d) Acts Contrary to Corporation. Unless a Change of Control shall
have occurred after the date hereof, if the Corporation reasonably determines
that at any time within two (2) years after the lapse of the Restriction Period
Employee has acted significantly contrary to the best interests of the
Corporation, including, but not limited to, any direct or indirect intentional
disparagement of the Corporation, then all consideration (without regard to tax
effects) received directly or indirectly by Employee from the sale or other
disposition of all Shares which vest during the two (2) year period prior to the
Corporation’s determination shall be paid by Employee to the Corporation, or
such Shares shall be returned to the Corporation. Employee consents to the
deduction from any amounts the Corporation or any of its Affiliates owes to
Employee to the extent of the amounts Employee owes the Corporation under this
paragraph 3(d).

          (e) The Corporation’s reasonable determination required under Sections
3(c)(i) and 3(d) shall be made by the Human Resources Committee of the
Corporation’s Board of Directors, in the case of executive officers of the
Corporation, and by the Chief Executive Officer and Corporate Compliance Officer
of the Corporation, in the case of all other officers and employees.

          4. Certificates for the Shares. The Corporation shall issue a
certificate in respect of the Shares in the name of the Employee, the number of
Shares of which shall equal the amount of the award specified herein, and shall
hold such certificate on deposit for the account of the Employee until the
expiration of the restrictions set forth in paragraph 2 above with respect to
the Shares represented thereby. The certificate shall bear the following legend:



    The transferability of this certificate and the Shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the MoneyGram International, Inc. 2004 Omnibus Incentive Plan and an
Agreement entered into between the registered owner and MoneyGram International,
Inc.. Copies of such Plan and Agreement are on file with the Vice
President-General Counsel of MoneyGram International, Inc., 1550 Utica Avenue
South, Minneapolis, MN 55416.

(RS)3



--------------------------------------------------------------------------------



 



     The Employee further agrees that simultaneously with his or her acceptance
of this Agreement, he or she shall execute a stock power covering such award
endorsed in blank and that he or she shall promptly deliver such stock power to
the Corporation.

     5. Employee’s Rights. Except as otherwise provided herein, the Employee, as
owner of the Shares, shall have all rights of a shareholder, including, but not
limited to, the right to receive all dividends paid on the Shares and the right
to vote the Shares.

     6. Expiration of Restriction Period. Upon the lapse or expiration of the
Restriction Period with respect to any Shares, the Corporation shall redeliver
to the Employee the certificate in respect of such Shares (reduced appropriately
in number in the event of early or normal retirement) and the related stock
power held by the Corporation pursuant to paragraph 4 above. The Shares as to
which the Restriction Period shall have lapsed or expired and which are
represented by such certificate shall be free of the restrictions referred to in
paragraph 2 above and such certificate shall not bear thereafter the legend
provided for in paragraph 4 above.

     To the extent permissible under applicable tax, securities, and other laws,
the Corporation may, in its sole discretion, permit Employee to satisfy a tax
withholding requirement by directing the Corporation to apply Shares to which
Employee is entitled as a result of termination of the Restricted Period with
respect to any Shares of Restricted Stock, in such manner as the Corporation
shall choose in its discretion to satisfy such requirement.

     7. Adjustments for Changes in Capitalization of Corporation. In the event
of a change in the Common Stock through stock dividends, stock splits,
recapitalization or other changes in the corporate structure of the Corporation
during the Restriction Period, the number of Shares of Common Stock subject to
restrictions as set forth herein shall be appropriately adjusted and the
determination of the Board of Directors of the Corporation as to any such
adjustments shall be final, conclusive and binding upon the Employee. Any Shares
of Common Stock or other securities received, as a result of the foregoing, by
the Employee with respect to Shares subject to the restrictions contained in
paragraph 2 above also shall be subject to such restrictions and the
certificate(s) or other instruments representing or evidencing such Shares or
securities shall be legended and deposited with the Corporation, along with an
executed stock power, in the manner provided in paragraph 4 above.

     8. Effect of Change in Control. In the event of a Change in Control (as
defined in the Plan), the restrictions applicable to any Shares awarded hereby
shall lapse, and such Shares shall be free of all restrictions and become fully
vested and transferable to the full extent of the original grant.

     9. Plan and Plan Interpretations as Controlling. The Shares hereby awarded
and the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. The Plan provides that
the Corporation’s Board of Directors may from time to time make changes therein,
interpret it and establish regulations for the administration thereof. The
Employee, by acceptance of this Agreement, agrees to be bound by said Plan and
such Board actions.

(RS)4



--------------------------------------------------------------------------------



 



Shares may not be issued hereunder, or redelivered, whenever such issuance or
redelivery would be contrary to law or the regulations of any governmental
authority having jurisdiction.

IN WITNESS WHEREOF, the parties have caused this Restricted Stock Agreement to
be duly executed.

          Dated:

--------------------------------------------------------------------------------

MONEYGRAM INTERNATIONAL, INC.
      By:    

--------------------------------------------------------------------------------

      PHILIP MILNE        President and
Chief Executive Officer     

ATTEST:

 

--------------------------------------------------------------------------------

Vice President - General Counsel
or Assistant Secretary

This Restricted Stock Agreement shall be effective only upon execution by
Employee and delivery to and receipt by the Corporation.

         

  ACCEPTED:    
 
       

 

--------------------------------------------------------------------------------

     

  Employee    

(RS)5